Citation Nr: 0944236	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-21 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1955 to June 
1957.

This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a December 2005 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which denied the 
Veteran's claim for service connection for bilateral hearing 
loss.

In December 2008, a Travel Board hearing was held before the 
undersigned Veteran's Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims folder.

During the hearing, the Veteran withdrew his request for 
service connection for tinnitus.  Subsequently, the Veteran's 
representative submitted a written statement indicating that 
the Veteran's was withdrawing that claim. As the Veteran has 
withdrawn his appeal as to that issue, the December 2005 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 20.1103 (2009).

In February 2009, the Board remanded the Veteran's claims for 
further development, specifically, to allow him to undergo a 
VA audiology examination and obtain an opinion regarding his 
claimed disability.  This was accomplished, and in October 
2009, the VA Appeals Management Center issued a Supplemental 
Statement of the Case ("SSOC"), which continued to deny the 
Veteran's claim.  The claims folder has been returned to the 
Board for further appellate proceedings.


FINDING OF FACT

The greater weight of probative evidence of record 
establishes that the Veteran's current bilateral hearing loss 
is not causally related to a disease, injury or event in 
service.


CONCLUSION OF LAW

The Veteran's current bilateral hearing loss disability was 
neither incurred in, nor aggravated by active service, and 
did not manifest within one year of service separation.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.304(b), 3.307, 
3.309(a), 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

        a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) ( 2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), however, the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008). 
In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated September 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that the 
VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned 
if service connection was awarded.

The Board notes that the Veteran was given appropriate notice 
according to Dingess in a letter dated January 2007, and his 
claim has since been readjudicated on several occasions.  
Furthermore, as will be discussed in greater detail below, 
the Board has concluded that the preponderance of the 
evidence is against the claim for service connection.  Thus, 
any error in the timeliness of the Dingess notice is moot.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

        b.) Duty to Assist  

The Board notes that it is satisfied that VA has complied 
with the VCAA duty to assist regulations by aiding the 
Veteran in obtaining evidence, and that all reasonable 
efforts to develop the record have been made.  The Veteran 
initially applied for service connection for bilateral 
hearing loss in August 2005.  Submitted along with his 
application was a copy of an August 2005 VA audiology 
examination report from the VA Medical Center ("VAMC") in 
Pensacola, Florida.  In June 2001, pursuant to the Veteran's 
claim for service connection for an unrelated disorder, the 
RO asked the National Personnel Records Center ("NPRC") in 
St. Louis, Missouri, to obtain the Veteran's service 
personnel and treatment records, as well as any alternative 
sources of service treatment information.  In August 2001, 
the NPRC reported that, although all procedures to obtain the 
records were correctly followed and exhausted, the Veteran's 
information could not be located.  It was noted that the 
records had been stored at the NPRC, but might have been 
destroyed in a fire at the facility in 1973.  In September 
2005, following the Veteran's claim for service connection 
for bilateral hearing loss, the RO notified the Veteran that 
his service records were unavailable, and requested that he 
submit copies of any official service records or similar 
documentation that he may have in his possession.  At the 
same time, the RO made another attempt through the NPRC to 
locate the Veteran's records.  In November 2005, the NPRC 
responded that all procedures to obtain the service medical 
records were correctly followed and exhausted, and that any 
further attempts to locate these records would be futile.  In 
addition, the evidence of record shows that the RO made 
additional attempts to obtain information from the NPRC 
pertaining to the Veteran's service organizational unit and 
company in April and September 2007, respectively.

Under such circumstances, the Court has held that VA has a 
heightened obligation to explain its findings and conclusions 
and to carefully consider the benefit-of-the-doubt rule, 
which states that when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  There is also a heightened duty to search 
for medical information from alternative sources in order to 
reconstruct the service medical records.  Jolley v. 
Derwinski, 1 Vet. App. 37, 39-40 (1990); Cuevas, supra.  In 
addition, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261, 263 (1992); Garlejo v. 
Derwinski, 2 Vet. App. 619, 620 (1992).  

As noted above, the RO initially advised the Veteran of these 
findings in September 2005, and requested that he provide any 
information in his possession.  However, no response was 
received from the Veteran.  A follow-up request was sent to 
the Veteran in January 2007, and in February, he responded by 
submitting a "Request for Information to Reconstruct Medical 
Data" (Form 13055), which was then submitted to the National 
Archives and Records Administration.  Following notification 
from this agency that the Veteran's records still could not 
be located, the RO sent the Veteran one final letter in May 
2008 in an attempt to obtain any possible service records in 
his possession.  In June 2008, a "Formal Finding of 
Unavailability of Records" was completed by the RO.  Thus, 
the RO has satisfied VA's duty to locate these records to the 
extent possible under the circumstances.

As also noted above, Board remanded the Veteran's claim in 
February 2009 in order to afford him a VA audiology 
examination to determine the etiology of his current 
bilateral hearing loss.  The examination report shows that 
the VA examiner reviewed the Veteran's VAMC treatment 
records, including his August 2005 VAMC audiology examination 
report, elicited from the Veteran his history of service and 
post-service noise exposure and hearing loss symptomatology, 
and provided clinical findings detailing the results of her 
examination.  She further provided a complete rationale for 
her opinion that the Veteran's current bilateral hearing loss 
is not related to his military service.  For these reasons, 
the Board concludes that the examination report in this case 
is adequate upon which to base a decision.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claims.  Accordingly, the 
Board will proceed to a decision on the merits.



II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

Additionally, service connection for organic diseases of the 
nervous system, such as hearing loss, may be established on a 
presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a) ( 2009).

Under 38 U.S.C.A. § 1154(a), VA is also required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit ("Federal Circuit") held that "[l]ay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3), lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." (footnote omitted).  
However, the Court has held that "[t]he type of evidence 
that will suffice to demonstrate entitlement to service 
connection, and the determination of whether lay evidence may 
be competent to satisfy any necessary evidentiary hurdles, 
depends on the type of disability claimed."  Barr v. 
Nicholson, 21 Vet. App. 303, 308 (2007).

38 U.S.C.A. § 1154(b) further provides that, in the case of 
any veteran who engaged in combat with the enemy in active 
service during a period of war, campaign, or expedition, the 
Secretary of VA shall accept as sufficient proof of service 
connection, for any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incidence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  Service 
connection for such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  The reasons 
for granting or denying service connection in such cases 
shall be recorded in full.

The provisions of 38 U.S.C.A. § 1154(b) do not allow a combat 
veteran to establish service connection with lay testimony 
alone, however.  Rather, the statute relaxes the evidentiary 
requirements for proving certain events alleged to have 
occurred during service when there is no official record.  It 
cannot be used to etiologically link the alleged service 
event to a current disability.  Gregory v. Brown, 8 Vet. App. 
563, 567 (1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

III. Analysis

The Veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma during service.  
Specifically, he asserts that he was a gunner in service and 
practiced firing live rounds from automatic weapons daily 
without the benefit of hearing protection.  He further states 
that he was required to maintain combat readiness in Korea, 
at which time, he regularly fired Browning Automatic Rifles 
and 30 caliber carbines and machine guns.  See VA Form 9, 
June 2007.

At the outset of this discussion, the Board notes that the 
Veteran has asserted in a written statement that he served 
under "combat conditions" while in Korea.  However, he then 
goes on to explain that this meant that they were required to 
maintain combat readiness, and that this required maintaining 
proficiency with their weapons.  During his hearing before 
the undersigned, he further discussed having fired weapons 
only in the context of training.  Thus, it appears that the 
Veteran has not asserted that he ever directly engaged in 
combat with the enemy, which is consistent with the fact that 
his service occurred after the ending of the Korean War.  
Consequently, the Board finds that the provisions of 38 
U.S.C.A. § 1154(b) do not apply.  

The Veteran claims that he first became aware of a hearing 
loss problem immediately following service separation in June 
1957, when he got married and his wife told him that she 
noticed that he was not hearing well.  See Board hearing 
transcript, December 2008.  

As noted, the Veteran has stated that, despite first noticing 
hearing loss immediately after service, he did not seek any 
treatment for hearing loss at that time, or within the one-
year period following service separation.  In fact, the 
evidence of record shows that the Veteran did not seek 
treatment for bilateral hearing loss until August 2005, when 
he was seen at the Pensacola VAMC for an audiology 
evaluation.  At that time, puretone thresholds were measured 
as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
35
50
70
90
105
LEFT
35
50
75
95
110

Speech recognition ability was 72 percent in the right ear 
and 76 percent in the left ear.  Although these results show 
that the criteria for hearing loss, as described under 38 
C.F.R. § 3.385, were met bilaterally, there is no statement 
or opinion from the examiner as to the onset or etiology of 
the Veteran's hearing loss.  

Also of record are VAMC treatment records dated March 1999 to 
May 2008.  Although these records show that the Veteran was 
treated for multiple disorders, there are no further 
audiological treatment reports of record, or any statements 
from his treating practioners regarding his hearing loss.

The Veteran has also submitted a December 2006 statement from 
G.R.R., one of his former fellow servicemen, who wrote that 
he had known the Veteran prior to military service and that 
they were stationed in Korea at the same time.  He stated 
that, although they were not in the same company, he was 
nevertheless aware that the infantry was still using M1's, 
carbines, Browning Automatic Rifles, and 30 caliber machine 
guns at that time.  He also said that the Veteran had 
specifically told him that he had fired these weapons in 
service. 

In August 2009, the Veteran was afforded a VA audiology 
examination pursuant to his claim for service connection.  
During the evaluation, the Veteran told the examiner that he 
had experienced post-service occupational noise exposure 
while working 25 years as a truck driver, and said that he 
did not use hearing protection.  He denied any recreational 
noise exposure, or a family history of significant hearing 
loss problems.  He also said that, although he was provided 
hearing aids by VA following the August 2005 examination, he 
never actually used them.

Upon audiological testing, the VA examiner measured the 
following audiological puretone thresholds:



   HERTZ




500
1000
2000
3000
4000
RIGHT
40
50
80
100
100
LEFT
40
50
85
100
100

Speech recognition ability was 64 percent for the right ear 
and 60 percent for the left ear.  The average decibel loss 
was 82.5 decibels for the right ear, and 83.75 decibels for 
the left ear.  Based on these results, the criteria for 
hearing loss as described under 38 C.F.R. § 3.385 were met 
bilaterally, and the examiner noted that the Veteran's poor 
word recognition scores bilaterally were consistent with the 
impairment shown.  She concluded that the puretone thresholds 
at the test frequencies 500-4000 Hertz indicated mild sloping 
to profound sensorineural hearing loss bilaterally.  However, 
she opined, based on the Veteran's reported history of post-
service occupational noise exposure as a truck driver for 25 
years without the use of hearing protection, versus his 
military noise exposure for only two years, in addition to 
the configuration of his hearing loss, and his advanced age 
(72 at the time of the examination), that the Veteran's 
current bilaterally hearing loss was less likely than not 
caused by, or a result of, in-service acoustic trauma.  

Based on a review of the complete claims folder, the Board 
concludes that the greater weight of probative evidence is 
against the Veteran's claim for service connection for 
bilaterally hearing loss.  

In this regard, the Board has considered whether service 
connection is warranted either on a direct or presumptive 
basis for such disease.  However, even though the Veteran has 
reported the onset of hearing problems immediately following 
service, there are no audiometric readings suggesting that 
his hearing loss had manifested to a compensable degree 
within one year of separation.  As such, service connection 
on a presumptive basis is not warranted.

With regard to granting service connection on a direct basis, 
the Board notes that whether a physician provides a basis for 
his or her medical opinion goes to the weight or credibility 
of the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).

In this case, as noted above, the VA examiner's April 2009 
opinion that the Veteran's bilateral hearing loss was not the 
result of acoustic trauma, or was otherwise related to 
service, was based on a complete audiological examination, as 
well as a review of the Veteran's 2005 audiology examination 
report, and the Veteran's self-report of having been exposed 
to the noise of automatic weapons without hearing protection 
during service.  Nonetheless, based on this evidence, the VA 
examiner determined that the Veteran's bilateral hearing loss 
was not related to military service.  In arriving at this 
conclusion, she specifically provided a rationale for her 
opinion, noting the Veteran's 25 years of post-military 
civilian noise exposure without protection, the configuration 
of his hearing loss, as well as his advanced age, and made a 
finding that it was less likely than not that his current 
disorder resulted from service.

In addition to the VA examiner's report, the Board has also 
considered the lay statement provided by G.R.R., who wrote 
that the Veteran told him that he had been exposed to the 
noise from high-powered weapons in service.  In this regard, 
however, the Board notes that, although G.R.R. supported the 
Veteran's contention of serving in a noise-filled environment 
during service, he did not offer any statement attesting to a 
personal knowledge of whether the Veteran either suffered 
from, or reported symptoms of hearing loss either during, or 
within the year following service.  In fact, he specifically 
indicated that he did not serve in the same company as the 
Veteran.  Thus, while G.R.R.'s statement does corroborate the 
Veteran's own report of noise exposure, the Board finds his 
statement is not probative as to the question of whether or 
not the Veteran's current hearing loss disability is related 
to such exposure.

Regarding the Veteran's assertions that he began to 
experience hearing loss problems less than a month after 
separation from service, the Court has repeatedly held that a 
Veteran is competent to describe symptoms of which he or she 
has first-hand knowledge.  See Charles v. Principi, 16 Vet. 
App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The Board finds that hearing loss and 
its associated symptoms is the kind of disorder that the 
Veteran is competent to describe.  See Barr v Nicholson, 21 
Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  As such, the Board finds his assertions 
regarding the onset of his hearing loss difficulty are 
entitled to some probative weight.

However, even where a veteran has asserted continuity of 
symptomatology since service, the Court has held that he or 
she is not necessarily competent to establish a link between 
the continuous symptomatology and a current underlying 
condition.  See McManaway v. West, 13 Vet. App. 60, 66 
(1999), vacated on other grounds sub nom.  McManaway v. 
Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
As noted above, a competent VA examiner, who, after taking 
all of the evidence into consideration, including a thorough 
examination, audiological testing and the Veteran's complete 
medical history regarding his hearing loss, concluded that 
his bilateral hearing loss disability was less likely than 
not the result of active duty service.  In reaching that 
conclusion, she considered the Veteran's lay assertion, but 
also noted the Veteran's 25 years of post-military civilian 
noise exposure without protection, the configuration of his 
hearing loss, and his advanced age.  The Board finds that 
this opinion by a competent health care specialist is the 
most probative evidence of record as to the relationship 
between the Veteran's current disability and service, and 
that it ultimately outweighs the Veteran's own lay reports as 
to his history.

The Board has also considered the Veteran's references to 
findings of the American Hearing Organization.  Specifically, 
the Veteran argues that, according to that organization, the 
degree of noise he was exposed to as a construction worker 
was 90dB for up to 8 hours a day, while the degree of noise 
he was exposed to in service was around 140 dB.  He also 
asserts that, according to that organization, even brief 
exposure can injure unprotected ears.

The Board notes that, while the Veteran discusses findings of 
the American Hearing Organization, he has not actually 
submitted the documentation from that organization.  It must 
be noted that the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," generally cannot constitute 
medical evidence, as "the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  Similarly, the Board believes that medical 
treatise evidence, filtered through a lay person, is of 
limited probative value.

Furthermore, while the Board recognizes that a medical 
article or treatise can provide important support for a 
claim, the Board finds that the evidence referenced by the 
Veteran here is simply too general to make a causal link 
between the Veteran's current hearing loss and his military 
service.  While the Veteran noted that even brief noise 
exposure can be known to cause hearing loss, that fact by 
itself does not in any way contradict the findings of the VA 
examiner, who based her opinion on the overall facts and 
circumstances of the Veteran's case.  In particular, the 
Board notes that, whereas the Veteran pointed to the fact 
that the noise from firing or being in close proximity to a 
weapon may far be louder than what he would have been likely 
to experience during his private employment, the VA examiner 
specifically took into account not only the nature of his 
past exposures both during and after service, but the length 
of time that the Veteran experienced such exposure, as well 
as other factors, including the configuration of his hearing 
loss and his advanced age.  Consequently, the Board finds the 
opinion of the VA examiner, which is based on the specific 
facts and circumstances of his case, to be far more probative 
than the generic treatise evidence referenced by the Veteran.

For this reason, the Board finds that the preponderance of 
the evidence is against the claim for service connection.  In 
arriving at the decision to deny the claim, the Board has 
considered the applicability of the "benefit-of-the-doubt" 
rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there 
is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).
 

ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


